Citation Nr: 1601033	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-48 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for left hip disorder, claimed as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The appellant served in the Connecticut Army National Guard with active duty for training (ACDUTRA) from July 1962 to December 1962.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The case was remanded in March 2015 for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the Board's March 2015 remand, the appellant contends that his current left knee disorder, diagnosed as severe degenerative osteoarthritis, is a result of his period of ACDUTRA or, in the alternative, a pre-existing left knee disorder was aggravated beyond its natural progression by his period of ACDUTRA.  The record shows that the appellant suffered a left knee injury prior to entering his period of ACDUTRA, and underwent surgery to remove cartilage from the knee.  Although the appellant reported the injury at entrance in June 1962, he did not complain of any residual problems.  Furthermore, a June 1962 Report of Medical Examination did not note any disability associated with the left knee.  The appellant further contends that, as a result of his left knee disorder, he now suffers from a left hip disorder.  Specifically, he alleges that, as a result of the instability in his left knee, he fell down a flight of stairs and fractured his hip.  

As previously stated in the March 2015 remand, the appellant contends that, while he suffered a knee injury prior to entering into the period of ACDUTRA, the training regimen caused or aggravated his left knee disorder beyond its natural progression.  In support of his claim, the appellant stated that, after suffering a knee injury in high school, his knee would give out.  He stated that, following two surgeries to repair torn cartilage, he no longer experienced instability problems, and he was able to play high school baseball without any problems.  After he joined the Connecticut Army National Guard in 1962, he claims that his knee started to give out again, and caused him to fall.  The appellant stated that he sought treatment for the problem after ACDUTRA from a number of doctors.  Initially, it was recommended that he try to rehabilitate the knee with exercise, but that did not resolve the problem.  He also stated that, after completing 6 years of reserve duty, his doctor drained "a lot of water from [his] knee, but the problem did not get resolved."  See Appellant 's Statement, June 2010.

The appellant also submitted a statement from his brother in support of his claim.  His brother stated that, in the fall of 1962, he visited the appellant while he was training at Fort Dix, New Jersey.  He stated that the appellant appeared very different, and "seemed crippled and was limping as his walked."  The appellant's brother also stated that the appellant's condition has remained constant to the present.  The appellant also submitted a letter from his wife indicating that the appellant has suffered from knee problems since the late 1960s.  His wife also indicated that his knee gives out after walking only a short distance. 

The appellant's service treatment records from his period of ACDUTRA do not contain any treatment or complaints for knee pain.  However, on the appellant s Report of Medical History, dated January 1963, he indicated that he was suffering from a "trick" or locked knee.

Based on the foregoing, the Board remanded the matter in March 2015 in order to afford the appellant a VA examination so as to address whether he had any left knee disability prior to his period of ACDUTRA and, if so, the specific diagnosis of such disability.  The examiner was also to address whether, if a disability pre-existed service, such was aggravated during ACDUTRA and, if not, whether such was incurred during ACDTURA.

Thereafter, the appellant underwent VA examinations in June 2015.  The examiner opined that "[i]t is less likely than not that [the appellant's] left knee arthritis was secondary to his possible knee injury in 1962.  His left knee arthritis is more likely secondary to his pre-military knee injury with a meniscectomy and his post-military injuries."  In support of such opinion, the examiner stated that the appellant may or may not have had a minor knee injury while he was in the military, but he did not mention any left knee pain during his active duty discharge physical examination in 1962 and he was able to perform full duty work in the Connecticut Army National Guard until he was discharged in 1968.  Lastly, after he was discharged, he had several falls with left knee injuries, including a patella fracture.

However, the Board finds that an addendum opinion is necessary to decide the claim as the examiner did not fully address the Board's specific inquiries.  See Stegall, supra.  In this regard, while the examiner seems to suggest that the appellant had a pre-existing knee injury with a meniscectomy, he did not provide the specific diagnosis of such disability or offer an opinion as to whether such permanently increased in severity beyond the natural progression during the appellant's period of ACDTURA.  As such, an addendum opinion is necessary to address such inquiries.  In this regard, the examiner should also comment upon the appellant's brother's and wife's statements.

As the appellant has also claimed that his left hip disorder is secondary to his left knee disorder, the issue of service connection for a left hip disorder is inextricably intertwined with the claim of service connection for a left knee disorder, and it is deferred pending the outcome of the former claim.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 10 Vet. App. 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  In this regard, the Board notes that the June 2015 VA examiner also offered an opinion that it was less likely than not that the appellant's left hip fracture or arthritis are related to any service-related left knee condition.  In support of such opinion, the stated that the appellant admitted to a long history of alcohol abuse and stated that some of his many falls were related to his alcohol abuse and, as such, it was less likely that his left knee arthritis was the cause of the fall that caused his left hip fracture.  However, the examiner did not address whether the appellant's left knee disorder aggravated his left hip disorder.  Therefore, if and only if, the appellant's left knee disorder is determined to be related to his miliary service, the examiner should also offer an addendum opinion on such matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the June 2015 VA examiner for an addendum opinion.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Did the appellant have any left knee disability prior to his period of ACDUTRA (July 1962 to December 1962)? If so, please identify the diagnosis. 

(i)  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the pre-existing left knee disability permanently increased in severity beyond the natural progression during his period of ACDUTRA (July 1962 to December 1962)? 

(ii)  If the appellant's left knee disability did not pre-exist his period of ACDUTRA (July 1962 to December 1962), is it as least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disability had its onset in or was related to such period of service.

(B)  If, and only if, the examiner concludes that the appellant 's left knee disability was caused or aggravated by service, he or she should then provide an opinion as to whether it is as least as likely as not that the appellant's left hip disorder is caused OR aggravated by his service-connected left knee disorder.  If aggravation is found, the examiner shall, if possible, opine as to (a) the baseline level of the left hip disorder prior to the aggravation, and (b) the current level of severity of the left hip disorder.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts, including the lay statements of record, to specifically include the appellant's brother's and wife's statements, and medical principles involved, would be of considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant 's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




